Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on provisional applications 61/614,840 and 62/614,848 both filed on January 8, 2018.

DETAILED ACTION
Claims 1 - 28 are pending in the application.
Claims 1, 11, and 22 are independent. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12 and 14 - 16 recite the limitation “the configuration table.”  Given the amendment to claim 11, there is insufficient antecedent basis for this limitation in the claim. Examiner will interpret these claims to mean “prediction table” consistent with claim 1.  Appropriate action is required. 



Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1 and 7 – 10, 27, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haynold et al. (US Patent No. 10,580,094), herein “Haynold,”. 


Regarding claim 1,
Haynold teaches a ventilation system for performing a fresh air inflow operation moving outside air into a building structure, (Col. 8, lines 39 - 42: “According to one embodiment, the invention is implemented as an energy-cost optimizing thermostat in a single family home equipped with a central HVAC system and an air duct/fan that can move fresh outside air into the house.”) comprising:
a controller; (thermostat 124; Col. 9, lines 26 -27: “The thermostat 124 is equipped with a microcontroller that includes a processor…”) 
at least one environment sensor for collecting environmental data about the outside air; (Col. 10, lines 27 – 30: “It is also possible to use a more sophisticated model of the air conditioning that takes into account the difference in the air conditioning's effectiveness as the inside and outside temperature changes…” Col. 20, lines 53 – 55: “With its control of the outside air duct 128, in such a scenario of outside temperatures swinging below…”)
memory for storing the environmental data, the memory operably coupled with the controller, wherein the controller is configured to generate a generates prediction table tables based on the environmental data collected during a pre defined time period; (Col. 17, lines 28 – 38: “For the data sources that are somewhat predictable, the thermostat may use an internal database to reduce reliance on the external data. For example, the thermostat may load sun elevation data for many years in advance, and if sun elevation data for a given day is not available, the thermostat may simply use the very similar elevation data for the same day in a previous year. Similarly, the thermostat may upon installation load long-term weather averages into its nonvolatile memory. If a weather prediction for a given time is not available, the 
and
a fan (fan 128, figure 1) operably coupled to the controller, wherein the controller is configured to determine, based on the prediction table, when during a ventilation cycle to perform a fresh air inflow operation, and the controller is further configured to instruct instructs the fan to move fresh air into the building in response to the prediction tables. (Col. 20, lines 44 – 60: “The thermostat also makes it unnecessary to switch it from heating into cooling mode as is the case with many traditional thermostats. Traditional thermostats often require this to be switched manually so as to avoid using heating first and then, as the day gets warmer, having to use cooling to remove the heat generated earlier. The thermostat of the present embodiment will automatically take into account the predicted temperatures and avoid operating heating or cooling when this would make it necessary to perform the reverse operation later on. With its control of the outside air duct 128, in such a scenario of outside temperatures swinging below and above the desired temperature, the thermostat will often be able to achieve the desired temperature simply and cheaply by letting outside air in at times when it is of the appropriate temperature and then closing the duct as it gets too hot or too cold outside, resulting in user comfort and a great energy savings.”  Col. 11, lines 8 – 19: “Now we can discretize the time t into intervals Δt that may be five minutes long. Then, if we have predictions for the variables ϑ.sub.outside, c.sub.cloud, and α.sub.sun, values for the constants, and a proposed control strategy s(t) that describes at which times we plan to switch the heat, air conditioning, and fan on or off…”  Col. 20, lines 2 – 9: “Finally, in the configuration of the present embodiment with not only the HVAC system 110 but also the fan 128, the thermostat will automatically use the fan instead of the air conditioning when during the night temperatures fall enough that the building can be cooled simply by exchanging the air inside for outside air without the need to run the expensive air conditioner.” Col. 29, lines 27 – 42: “…the thermostat of the first embodiment may be used in an installation where the energy price is fixed. In this case it cannot, of course, shift energy use from time periods of high prices to time periods of low prices, but its ability to look into the future still allows it to make wiser decisions than a simple set-point thermostat could. For example, the thermostat may notice that the house's temperature is getting a little higher than it should, but it may decide not to run the air conditioner because the weather prediction it downloaded predicts a cold front coming in soon that will drastically reduce temperatures so that the benefit of cooling now is small. If great heat or cold is expected, the thermostat will start precooling or preheating early on so as to achieve an acceptable temperature at the time needed, but it will not do so when it is unnecessary and would be wasteful during more favorable weather.” Col. 17, lines 53 – 56: “The core part of the embodiment is the optimization algorithm that the thermostat uses to find an optimal control strategy when to switch on and off the furnace, air conditioner, and outside air fan. It is important to note that switching these loads on and off right now is all the thermostat can really do.” See also Col. 10, lines 22 – 32 and Col. 17, lines 28 – 38 as cited above.) 

Regarding claim 7,
Haynold teaches the limitations of claim 1 which claim 7 depends. Haynold also teaches that the fan is a supply fan that provides fresh air from an exterior environment to the ventilation system.  (Col. 8, lines 39 – 43: “According to one embodiment, the invention is implemented as an energy-cost optimizing thermostat in a single-family home equipped with a central HVAC system and an air duct/fan that can move fresh outside air into the house.”) 

Regarding claim 8,
Haynold teaches the limitations of claim 1 which claim 8 depends. Haynold also teaches that the prediction tables corresponding to one or more operational modes of the ventilation system.  (Col. 11, lines 38 – 45: “P.sub.electric and P.sub.gas are functions of the control state s, which we can determine from a lookup table containing the electricity and gas consumption of each machine in each state. For example, the HVAC system consumes a certain amount of gas and a certain amount of electricity for the fan when it is in Heat mode, a certain amount of electricity but no gas when it is in Cool mode, and neither gas not electricity when it is turned off.”) 

Regarding claim 9,
Haynold teaches the limitations of claim 8 which claim 9 depends. Haynold also teaches that a selection of the one or more operational modes results in the controller operating the fan according to a prediction table.  (Col. 20, lines 44 – 60: “The thermostat also makes it unnecessary to switch it from heating into cooling mode as is the case with many traditional thermostats. Traditional thermostats often require this to be switched manually so as to avoid using heating first and then, as the day gets warmer, having to use cooling to remove the heat generated earlier. The thermostat of the present embodiment will automatically take into account the predicted temperatures and avoid operating heating or cooling when this would make it necessary to perform the reverse operation later on. With its control of the outside air duct 128, in such a scenario of outside temperatures swinging below and above the desired temperature, the thermostat will often be able to achieve the desired temperature simply and cheaply by letting outside air in at times when it is of the appropriate temperature and then closing the duct as it gets too hot or too cold outside, resulting in user comfort and a great energy savings.” Examiner’s Note – Haynold uses fan 128 and outside air duct 128 interchangeably.) 

Regarding claim 10,
Haynold teaches the limitations of claim 1 which claim 10 depends. Haynold also teaches that the controller further operates a damper operably disposed within ducting associated with the fan.  (Col. 27, lines 32: “For the model of the HVAC's heating or cooling effects we now have a larger number of control states than previously since for Cool or Heat either only the upper damper 310 or only the lower damper 308 or both dampers may be open; when the HVAC is in Off state, both dampers are closed. This gives us the seven control states…” Also see the following table in column 22 and column 21, lines 50 – 64.) 

Regarding claim 27,
Haynold teaches the limitations of claim 1 which claim 27 depends. Haynold also teaches that the environmental data is timestamped.  (Col. 6, lines 8 – 30: “The use of weather predictions to optimize energy cost. It does not however, disclose how, specifically, this is to be done. For example, the Application suggests the “the optimizing and scheduling module [ . . . ] adjusts the series of temperature set points to provide additional cooling (i.e., pre-cool) to the home in the earlier part of the morning (e.g., 8:30 am) so that the air conditioner in the home does not need to run as long at 11:00 am when the exterior temperature is hotter. Also, the optimizing and scheduling module 210 understands that the price of energy at 8:30 am is lower than the predicted cost at 11:00 am, so an increased consumption of energy in the early morning achieves a cost savings versus consuming more energy at the later time of 11:00 am.” It does not, however, give a method to decide when to precool, how much, or how to arrive at estimates of energy cost, but leaves that question at the rather laconic “[s]everal mathematical algorithms can be used in developing possible predictions of the energy consumed by buildings connected to the system 100, as well as predicting the specific amount of energy devoted to the operation of HVAC,” and the reader to wonder whether there are any algorithms particularly suitable to the job.”  See also Col. 27, lines 2 – 20 and Abstract.) 

Regarding claim 28,
Haynold teaches the limitations of claim 1 which claim 28 depends. Haynold also teaches that the controller determines when to conduct a fresh air inflow operation so as not to draw in fresh air that is undesirably hot, cold and/or humid.  (Col. 20, lines 44 – 60: “The thermostat also makes it unnecessary to switch it from heating into cooling mode as is the case with many traditional thermostats. Traditional thermostats often require this to be switched manually so as to avoid using heating first and then, as the day gets warmer, having to use cooling to remove the heat generated earlier. The thermostat of the present embodiment will automatically take into account the predicted temperatures and avoid operating heating or cooling when this would make it necessary to perform the reverse operation later on. With its control of the outside air duct 128, in such a scenario of outside temperatures swinging below and above the desired temperature, the thermostat will often be able to achieve the desired  temperature simply and cheaply by letting outside air in at times when it is of the appropriate temperature and then closing the duct as it gets too hot or too cold outside, resulting in user comfort and a 60 great energy savings.” See also Col. 20, lines 30 – 43.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 6, 11 – 13, 15, and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haynold in view of Stevenson et al. (US Patent No. 10,830,464), herein “Stevenson.” 

Regarding claim 2,
Haynold teaches the limitations of claim 1 which claim 2 depends. Haynold does not teach both a temperature sensor and a humidity sensor. However, Stevenson does teach wherein the at least one environment sensor comprises at least one of a temperature sensor and a humidity sensor. (Col. 17, lines 44 – 61: “In some embodiments, the fresh air cooling system 102 can make control decisions based on interior and exterior atmospheric conditions provided by the internal and external temperature and/or humidity sensors. The typical operation of the system in a home that does not have air conditioning is for the thermostat 400 to turn on or off the whole house fans 104 depending on the desired temperature setting on the integrated thermostat 400. If the integrated thermostat 400 calls for cooling, the thermostat 400 can determine whether the outside air temperature is cooler than the inside and then opens the damper 128 and turns on the fan 104 or fans. If the outside temperature is warmer than the internal temperature, the thermostat 400 does not activate the system 102 but can continue to monitor the situation periodically until the outside temperature is cool enough to be brought in effectively. In some embodiments, the thermostat 400 can be conditioned to control based on the measured humidity sensors.”   Col. 5, lines 19 – 26: “Fresh-air cooling systems 102 can cool a building structure 100 by drawing cooler outside air through the building structure 100. As shown in FIG. 1, a fresh-air cooling system 102 can establish an airflow pathway (shown as thick arrows) that draws outside air into the living space 220 through an air intake 106. The airflow pathway can push air out of the building structure 100 through a vent 114. The fresh-air cooling system 102 can include a whole house fan 104 and/or a power ventilator 244 to drive air along the airflow pathway. As discussed in more detail below, the fresh-air cooling system 102 can include an integrated thermostat 400 that can modify or adjust the airflow pathway. In some variants, the integrated thermostat 400 adjusts the airflow pathway based on information received by the integrated thermostat 400. For example, the integrated thermostat 400 can adjust the airflow pathway based on temperature and/or humidity readings of the living space 220, the unvented attic 110, and/or the outside environment 440.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that consists of a thermostat comprising a processor acting as a controller and memory where the thermostat has a database and tables that are created using past information and controls a fan to take in fresh air when the prediction information indicates that it is advantageous depending on the outside air temperature as in Haynold with a ventilation system of a building where a fan can take in fresh air depending on both temperature and humidity sensors as in Stevenson in order to tailor the conditions of the conditions inside the building depending on the humidity or temperature of the outside environment. (Col. 9, lines 7 – 15) 

Regarding claim 3,
Haynold and Stevenson teach the limitations of claim 2 which claim 3 depends. Haynold also teaches that the controller further instructs the fan in response to a thermostat instruction. (Col. 9, lines 25 – 27: “The thermostat 124 is equipped with a microcontroller that includes a processor as well as volatile and non-volatile memory…” Examiner’s Note – Haynold teaches an integrated thermostat that uses a microcontroller.) 

Regarding claim 4,
Haynold and Stevenson teach the limitations of claim 3 which claim 4 depends. Stevenson also teaches that the thermostat instruction comprises at least one of a heating call, a cooling call, and a standby call. (Col. 8, lines 55 – 59: “When the living space 220 reaches a desired temperature, the fresh-air cooling system 102 can deactivate the fan 104 and/or power ventilator 244 and close the dampers 128 to reduce heat transfer from the living space 220 and/or from the attic 110.” Haynold also teaches in column 17, line 64 – column 18, line 6: “In order to find an optimal control strategy, the thermostat looks 36 hours into the future and divides these 36 hours into 432 five-minute intervals. For each of these five-minute intervals, the thermostat attempts to find a control state s(t), which comprises whether the HVAC system 110 is set to Off, Cool, or Heat and whether the fan 128 is Off or On. The optimal control strategy is one where the cost over the entire time for which the plan is made Σp(t), comprising energy cost and the penalty for the temperature not being where it should be, is minimized.”) 

Regarding claim 5,
Haynold and Stevenson teach the limitations of claim 4 which claim 5 depends. Haynold also teaches that the prediction tables are also based on thermostat instructions from the pre-defined time period.  (Col. 11, lines 9 – 13: “Now we can discretize the time t into intervals dt that may be five minutes long. Then, if we have predictions for the variables Q.Outside, C.cloud, and A.sum values for the constants, and a proposed control strategy s(t) that describes at which times we plan to switch the heat, air conditioning, and fan on or off…”)

Regarding claim 6,
Haynold and Stevenson teach the limitations of claim 5 which claim 6 depends. Haynold also teaches that the pre-defined time period is two previous days.  (Col. 17, lines 39 – 41: “If real-time power pricing information is no longer available, the energy pricing model described above will allow the thermostat to make reasonable decisions for a few days.”) 


Regarding claim 11,
Haynold teaches the limitations of claim 1 which parallel those limitations of claim 11. However, Haynold does not explicitly teach that the sensor is coupled to the controller. However, Stevenson does teach that at least one sensor operably coupled with the controller for collecting environmental data about the exterior environment (Col. 16, lines 55 – 62: “the fresh-air cooling systems 102 can include an integrated thermostat 400. In some embodiments, the integrated thermostat 400 can be coupled with one or more temperature and/or humidity sensors to make fine tuned control decisions. Temperature and/or humidity sensors can be placed both inside the building structure and outside in the ambient environment to determine optimal conditions for activating the whole house fan system.”  Examiner’s Note – Stevenson also teaches an integrated thermostat that also acts as a controller. See Stevenson column 16, line 63 – column 17, line 17.) 

Regarding claim 12,
Haynold and Stevenson teach the limitations of claim 11 which claim 12 depends. Haynold also teaches that the controller determines the operating state instructions of the supply fan according to a mode defined by the configuration table.  (Col. 20, lines 44 – 60: “The thermostat also makes it unnecessary to switch it from heating into cooling mode as is the case with many traditional thermostats. Traditional thermostats often require this to be switched manually so as to avoid using heating first and then, as the day gets warmer, having to use cooling to remove the heat generated earlier. The thermostat of the present embodiment will automatically take into account the predicted temperatures and avoid operating heating or cooling when this would make it necessary to perform the reverse operation later on. With its control of the outside air duct 128, in such a scenario of outside temperatures swinging below and above the desired temperature, the thermostat will often be able to achieve the desired temperature simply and cheaply by letting outside air in at times when it is of the appropriate temperature and then closing the duct as it gets too hot or too cold outside, resulting in user comfort and a great energy savings.” Examiner’s Note – Haynold uses fan 128 and outside air duct 128 interchangeably.)

Regarding claim 13,
Haynold and Stevenson teach the limitations of claim 12 which claim 13depends. Stevenson also teaches that the controller determines the operating state instructions of the ventilation fan according to a temperature and humidity observed by the at least one sensor.  (Col. 17, lines 44 – 61: “In some embodiments, the fresh air cooling system 102 can make control decisions based on interior and exterior atmospheric conditions provided by the internal and external temperature and/or humidity sensors. The typical operation of the system in a home that does not have air conditioning is for the thermostat 400 to turn on or off the whole house fans 104 depending on the desired temperature setting on the integrated thermostat 400. If the integrated thermostat 400 calls for cooling, the thermostat 400 can determine whether the outside air temperature is cooler than the inside and then opens the damper 128 and turns on the fan 104 or fans. If the outside temperature is warmer than the internal temperature, the thermostat 400 does not activate the system 102 but can continue to monitor the situation periodically until the outside temperature is cool enough to be brought in effectively. In some embodiments, the thermostat 400 can be conditioned to control based on the measured humidity sensors.”   Col. 5, lines 19 – 26: “Fresh-air cooling systems 102 can cool a building structure 100 by drawing cooler outside air through the building structure 100. As shown in FIG. 1, a fresh-air cooling system 102 can establish an airflow pathway (shown as thick arrows) that draws outside air into the living space 220 through an air intake 106. The airflow pathway can push air out of the building structure 100 through a vent 114. The fresh-air cooling system 102 can include a whole house fan 104 and/or a power ventilator 244 to drive air along the airflow pathway. As discussed in more detail below, the fresh-air cooling system 102 can include an integrated thermostat 400 that can modify or adjust the airflow pathway. In some variants, the integrated thermostat 400 adjusts the airflow pathway based on information received by the integrated thermostat 400. For example, the integrated thermostat 400 can adjust the airflow pathway based on temperature and/or humidity readings of the living space 220, the unvented attic 110, and/or the outside environment 440.”) 

Regarding claim 15,
Haynold and Stevenson teach the limitations of claim 13 which claim 15 depends. Haynold also teaches that each of the modes corresponds to one or more threshold defined by the configuration table.  (Col. 11, lines 38 – 45: “P.sub.electric and P.sub.gas are functions of the control state s, which we can determine from a lookup table containing the electricity and gas consumption of each machine in each state. For example, the HVAC system consumes a certain amount of gas and a certain amount of electricity for the fan when it is in Heat mode, a certain amount of electricity but no gas when it is in Cool mode, and neither gas not electricity when it is turned off.” Col. 19, lines 53 – 61: “Oftentimes with traditional thermostats equipped with a scheduling function, users will allow a wider temperature window during the night than during daytime. In the case of air conditioning, they will set a higher thermostat setpoint for the night than for the day. It turns out that in the case of real-time electricity pricing, this is often exactly the wrong strategy. The energy-cost optimizing thermostat will instead use the very cheap electricity available during the night to precool the building in the early morning hours.” Examiner’s Note – Haynold teaches “setpoints” in numerous paragraphs.) 

Regarding claim 18,
Haynold and Stevenson teach the limitations of claim 11 which claim 18 depends. Haynold also teaches that the mode determines the operating state instructions of the ventilation fan at selected times during a pre-defined ventilation cycle.  (Col. 11, lines 8 – 18: “Now we can discretize the time t into intervals Δt that may be five minutes long. Then, if we have predictions for the variables ϑ.sub.outside, c.sub.cloud, and α.sub.sun, values for the constants, and a proposed control strategy s(t) that describes at which times we plan to switch the heat, air conditioning, and fan on or off, and the current temperature of the house ϑ.sub.house (t.sub.now) we can calculate the predicted temperature of the house ϑ.sub.house(t) in the future by applying the model given above and solving by one of the Runge-Kutta methods; the Euler method is usually sufficiently precise.” Col. 18, lines 42 – 60: “After entering the loops 512 and 514, in step 516 the optimizer then randomly picks ten of the 432 time intervals. For each of the time intervals so picked, the optimizer randomly picks one of the devices controlled by the thermostat, either the HVAC system 110 or the fan 128. For each of the times and devices so picked, the optimizer sets the state to a new value randomly chosen among the values permissible for the device picked. For example, the optimizer might pick the 154th time interval, pick the HVAC system, and pick Cool as the new state. The optimizer in step 518 then evaluates the thermal model and the cost model for this new, randomly modified control strategy. If the cost is lower than the cost for the best known solution, the best known solution gets replaced with the new solution in step 522 and the cost of the best solution with the cost of the new solution in step 524; if not, the new solution gets discarded in step 526. The optimizer then repeats this until it does not find a better solution for 100,000 consecutive attempts by the exit condition of step 514.” Col. 19, lines 1 – 10: “The optimizer finishes with a greedy search in step 528 by trying out all possible state values for each state variable one at a time and seeing whether this improves the best known solution. The thermostat has now found an (almost) optimal control strategy and it sets the HVAC system 110 and the fan 128 to the states for the first time interval in the optimal control strategy. This greedy step is optional and hardly ever will change the solution, but it is computationally cheap and gives us comfort that if the random optimizer should by chance have done something odd it will be corrected.”) 

Regarding claim 19,
Haynold and Stevenson teach the limitations of claim 11 which claim 19 depends. Haynold also teaches that the prediction table includes data from a remote source.  (Col. 6, line 55 – Col. 7, line 2: “According to some embodiments, a thermostat obtains real-time energy prices from a electricity grid. It may also obtain additional data from external data sources, such as predicted energy prices or weather predictions. The thermostat attempts to find a control strategy for when to switch available aggregates that may include furnaces and air conditioners on and off. In order to solve this integer programming problem, the thermostat uses a random search algorithm. According to some embodiments, various data sources, such as day-ahead prices and real-time prices, are combined into forecasts of electricity prices for the present and future time periods. In some embodiments, a thermostat selects predictively between heating or cooling by letting outside air in or by using heating and cooling aggregates. Additional embodiments are discussed and shown.”  Col. 16, lines 45 – 49: “Instead of having the installer enter the thermal power and power consumption of the various devices as numbers, the thermostat may also offer to look them up from an online database by make and model of the device or simply use default numbers.” Col. 17, lines 25 – 27: “The thermostat may regularly check a Web service of its manufacturer for software updates that may substitute new data sources for ones that are going out of service.” 

Regarding claim 20,
Haynold and Stevenson teach the limitations of claim 19 which claim 20 depends. Haynold also teaches that the remote data source includes one of historical weather data, one or more near real-time weather service, and data gathered by other ventilation systems.  (Col. 9, lines 55 – 58: “…is the cloud cover observed or predicted by a weather service and may range between O for no clouds and 1 for a completely covered sky, and asun is the elevation of the sun above the horizon.” Col. 15, lines 34 – 39: “The thermostat queries the natural gas provider's Web service from time to time for the current price of natural gas. Weather and Sun The predicted outside temperatures and cloud cover may be obtained from any weather service…”) 

Regarding claim 21,
Haynold and Stevenson teach the limitations of claim 20 which claim 21 depends. Haynold also teaches that wherein a communications module networks the controller with one or more other ventilation systems.  (Col. 4, lines 40 – 48: “…this patent assumes a fairly centralized system with constant data exchange between the utility company and the customer. Specifically, this patent teaches a tight integration between computer systems owned and managed by the utility and computer systems with a central server “configured to exchange customer site information comprising measured information, predicted information and customer input information with each of the customer sites.” See also Col. 27, lines 21 – 44.) 


Claims 14, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Haynold in view of Stevenson in further view of Taber et al. (US Patent No. 10,309,663), herein “Taber” which has a filing date of March 17, 2014. 

Regarding claim 14,
	Haynold and Stevenson teach the limitations of claim 13 which claim 14 depends. Haynold and Stevenson do not teach a dew point as a controlling parameter.  However, Taber explicitly teaches the configuration table indicates a range of temperatures and dew points during which the operating state instructions of the ventilation fan are other than ventilation.  (Col. 7, lines 42 - 53: “Using the output from the outdoor sensor (170), the controller (160) may further make determinations regarding the outdoor air dew point temperature (ADPTO), the outdoor air dry bulb temperature (ADB2), and the relative humidity (ARHO), as measured by the sensors 170a, 170b) over time. Using this data, the controller (160) may determine a trend using any known statistical technique, including for example linear interpolation. Based on one or more of these trends, the controller (160) may control the operation of the heater (110) in an effort to prevent condensation from forming on the object (O). For example, the controller (160) may turn the heater (110) on for a predetermined time…”  Examiner’s Note – Taber teaches both controlling the heater or ventilation fan based on the temperature and dew point.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that consists of a thermostat comprising a processor acting as a controller and memory where the thermostat has a database and tables that are created using past information and controls a fan to take in fresh air when the prediction information indicates that it is advantageous depending on the outside air temperature as in Haynold with a ventilation system of a building where a fan can take in fresh air depending on both temperature and humidity sensors as in Stevenson with using dew point to control heating or ventilation fan as in Taber in order to control the circulation of air in a space to control condensation and temperature using several parameters including trends and historical data. (Columns 2, lines 1 – 41 and Column 8, lines 55 – 67.)

Regarding claim 22, it is directed to a method of steps to implement the system or apparatuses of limitations set forth in claim 1 with the additional limitation of a data collection cycle being greater than the ventilation cycle. Haynold and Stevenson teach the system of claim 1. Taber teaches the part of claim 22 wherein the ventilation period is a part of the ventilation cycle; and wherein the predetermined time period is greater than the ventilation cycle.  (Col. 8, lines 38: “Such other fans may include pedestal mounted fans, wall mounted fans, or building ventilation fans…”  Col. 7, lines 13 – 22: “The controller (160) may also determine the run time of the fan (110) following one or more of the conditions being met. The timing may be predetermined, and may proceed for a minimum amount of time (e.g., 15 minutes) or a prolonged time (e.g., 6 hours) to ensure that condensation is controlled (either by avoidance or by increasing the evaporation rate of the moisture from the surface in the event that condensation has occurred). The fan (110) may be automatically turned off following the predetermined time, and may remain off until a triggering event occurs.” Col. 8, lines 64 – 67: “The system (100) may also be provided with data storage capabilities that allow for the exporting or viewing monitored points for a historical time period (e.g., 5 days, 30 days, etc.)”   Examiner’s Note – Haynold may also teach this portion in column 19, lines 22 – 42.) 

Regarding claim 26, it is dependent on claim 22 which Haynold, Stevenson, and Taber teaches. Haynold also teaches that timing of the ventilation period during the ventilation cycle is determined accordingly to the prediction table.  (Col. 17, lines 28 -38: “For the data sources that are somewhat predictable, the thermostat may use an internal database to reduce reliance on the external data. For example, the thermostat may load sun elevation data for many years in advance, and if sun elevation data for a given day is not available, the thermostat may simply use the very similar elevation data for the same day in a previous year. Similarly, the thermostat may upon installation load long-term weather averages into its nonvolatile memory. If a weather prediction for a given time is not available, the thermostat may use the long-term average for the time of day and day of year in question as a fallback.” See also Col. 28, lines 35 – 57.) 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haynold in view of Stevenson in further view of Fadell et al. (US PG Pub. No. 20120232969), herein “Fadell.”

Regarding claim 16,
	Haynold and Stevenson teach the limitations of claim 15 which claim 16 depends. Haynold and Stevenson do not teach that a table is modified in response to a thermostat setting.  However, Fadell does teach that the one or more threshold defined by the configuration table is modified in response to a thermostat instruction received by the controller.  (Par. 0080: “…the thermostat display 316 is used to display to occupants that heating and/or cooling is taking place as part of the active test. In step 1018, using the active heating and/or cooling of the enclosure, the processing system (either in the thermostat itself, the thermostat management service, or both), carries out calculations to generate a new thermodynamic model for the enclosure which may replace the currently used model, or may determine or update values of the thermal mass of the conditioned structure.”) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that consists of a thermostat comprising a processor acting as a controller and memory where the thermostat has a database and tables that are created using past information and controls a fan to take in fresh air when the prediction information indicates that it is advantageous depending on the outside air temperature as in Haynold with a ventilation system of a building where a fan can take in fresh air depending on both temperature and humidity sensors as in Stevenson with with using a thermostat to generate a new model (table or database as in Haynold) of the HVAC system as in Fadell in order to update values of the thermal mass of the conditioned structure. (Par. 0080)

Claims 17 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Haynold in view of Stevenson in further view of Fadell in further view of Taber. 

Regarding claim 17, 
Haynold, Stevenson, and Fadell teach the limitations of claim 16 which claim 17 depends. However, they do not teach a dew point. However, Taber also teaches that the decision trigger is one of the temperature and the dew point.  (Col. 8, lines 20 – 33: “It is also possible to monitor the outdoor air dew point temperature to determine when it may be advantageous to admit outdoor air without using the heater. For example, higher dry bulb temperature (ADB2) and lower dew point temperature (ADPTO) for outdoor air could trigger the system (100) to admit outdoor air via damper (190), which would result in less energy being consumed by the heater (180). The system (100) could also switch over to admitting outdoor air if the dew point temperature (ADPTO) of the outdoor air is lower than the indoor dew point temperature (ADPTI), even if the outdoor air dry bulb temperature (ADB2) is lower.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that consists of a thermostat comprising a processor acting as a controller and memory where the thermostat has a database and tables that are created using past information and controls a fan to take in fresh air when the prediction information indicates that it is advantageous depending on the outside air temperature as in Haynold with a ventilation system of a building where a fan can take in fresh air depending on both temperature and humidity sensors as in Stevenson with with using a thermostat to generate a new model (table as in Haynold) of the HVAC system as in Fadell with using dew point to control heating or ventilation fan as in Taber in order to control the circulation of air in a space to control condensation and temperature using several parameters including trends and historical data. (Columns 2, lines 1 – 41 and Column 8, lines 55 – 67.)

Regarding claim 23,  
Haynold, Stevenson, and Taber teach the limitations of claim 22 which claim 23 depends. However, they do not teach a polling one or more sensors.  However, Fadell does teach that one or more sensors measure the air values and the collecting of the air values comprises polling the one or more sensors. (Par. 0034: “By way of even further example, while certain methods for cooperative, battery-conserving information polling of a thermostat by a remote cloud-based management server may be particularly advantageous where the thermostat is a primary learning thermostat, the methods are more generally applicable to scenarios involving primary non-learning thermostats, auxiliary learning thermostats, auxiliary non-learning thermostats, or other types of network-connected thermostats and/or network-connected sensors.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC system that consists of a thermostat comprising a processor acting as a controller and memory where the thermostat has a database and tables that are created using past information and controls a fan to take in fresh air when the prediction information indicates that it is advantageous depending on the outside air temperature as in Haynold with a ventilation system of a building where a fan can take in fresh air depending on both temperature and humidity sensors as in Stevenson with having a ventilation period and ventilation cycle as in Taber (or Haynold as mentioned in claim 22) with having a sensor (such as one in a thermostat) is polled as in Fadell in order to conserve battery power. (Fadell Par. 0034)

Regarding claim 24, it is dependent on claim 23 which Haynold, Stevenson, Taber, and Fadell teaches. Claim 24 is directed to a method of steps to implement the system or apparatuses of limitations set forth in claim 6. Haynold and Stevenson teach the system of claim 6.  Therefore, Haynold, Stevenson, Taber, and Fadell teach the method of steps, to implement the apparatus, in claim 24.

Regarding claim 25, it is dependent on claim 23 which Haynold, Stevenson, Taber, and Fadell teaches. Claim 25 is directed to a method of steps to implement the system or apparatuses of limitations set forth in claim 2. Haynold and Stevenson teach the system of claim 2.  Therefore, Haynold, Stevenson, Taber, and Fadell teach the method of steps, to implement the apparatus, in claim 25. 


Response to Arguments

Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection.  Specifically, Haynold and Stevenson teach the claim limitations as cited and rejected herein. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116